Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53841 AmREIT, Inc. (Exact Name of Registrant as Specified in Its Charter) Maryland 20-8857707 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 8 Greenway Plaza, Suite 1000 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (713) 850-1400 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨ NO x Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: Class Outstanding as of November 15, 2010 AmREIT, Inc. Common Stock, $0.01 par value 23,122,350 shares AmREIT, Inc. Quarterly Report on Form 10-Q Quarter Ended September 30, 2010 Table of Contents Item No. Page PART I - Financial Information 1 Financial Statements 1 2 Managements Discussion and Analysis of Financial Condition and Results of Operations 28 3 Quantitative and Qualitative Disclosures About Market Risk 36 4 Controls and Procedures 36 PART II - Other Information 1 Legal Proceedings 37 2 Unregistered Sales of Equity Securities and Use of Proceeds 37 3 Defaults Upon Senior Securities 37 4 [Removed and Reserved] 37 5 Other Information 37 6 Exhibits 37 Signatures 38 Exhibit Index 39 2 Table of Contents PART I  FINANCIAL INFORMATION Item 1. Financial Statements AmREIT, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2010 and December 31, 2009 (in thousands, except share data) September 30 December 31, ASSETS (unaudited) Real estate investments at cost: Land $ $ Buildings Tenant improvements Less accumulated depreciation and amortization ) ) Net investment in direct financing leases  Acquired lease intangibles, net Investment in advised funds and other affiliates Net real estate investments Cash and cash equivalents Cash on deposit with qualified intermediary  Tenant receivables, net Accounts receivable, net Accounts receivable - related party, net Notes receivable Notes receivable - related party, net Deferred costs, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS EQUITY Liabilities: Notes payable $ $ Accounts payable and other liabilities Acquired below market lease intangibles, net Security deposits TOTAL LIABILITIES Stockholders equity: Preferred stock, $0.01 par value, 50,000,000 shares authorized, none issued   Common stock, $0.01 par value, 1,000,000,000 shares authorized, 23,122,350 and 22,950,952 shares issued and outstanding, respectively Capital in excess of par value Accumulated distributions in excess of earnings ) ) Accumulated other comprehensive loss ) Cost of treasury stock, 55 and 0 shares, respectively   TOTAL STOCKHOLDERS EQUITY Non-controlling interest  TOTAL EQUITY TOTAL LIABILITIES AND STOCKHOLDERS EQUITY $ $ See Notes to Consolidated Financial Statements. 1 Table of Contents AmREIT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three months ended September 30, Nine months ended September 30, Revenues: Rental income from operating leases $ Lease termination income    Real estate fee income 15  15  Real estate fee income - related party Construction management fee income - related party 97 Asset management fee income - related party Total revenues Expenses: General and administrative Property expense Legal and professional Real estate commissions 5 1 6 2 Depreciation and amortization Impairment charge   Total expenses Operating income (loss) ) Other income (expense): Interest and other income 86 98 Interest and other income - related party 89 73 Gain on debt extinguishment   Loss from advised funds and other affiliates ) Income tax benefit (expense) for taxable REIT subsidiary ) ) ) Interest expense ) Income from continuing operations Income from discontinued operations, net of taxes Gain on sales of real estate acquired for resale, net of taxes  Income from discontinued operations Net income including noncontrolling interest Net income attributable to noncontrolling interest ) (8 ) ) ) Net income attributable to AmREIT stockholders Distributions paid to Class C and D stockholders  )  ) Net income (loss) available to stockholders $ $ ) $ $ ) Net income (loss) per share of common stock - basic and diluted Income (loss) before discontinued operations $ $ ) $ $ ) Income (loss) from discontinued operations $ Net income (loss) $ $ ) $ $ ) Weighted average shares of common stock used to Compute net income (loss) per share, basic and diluted See Notes to Consolidated Financial Statements. 2 Table of Contents AmREIT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS EQUITY For the nine months ended September 30, 2010 (in thousands) (unaudited) Amount of Common Stock Capital in excess of par value Accumulated distributions in excess of earnings Accumulated other comprehensive loss Cost of treasury stock Noncontrolling Interest Total Balance at December 31, 2009 $ $ $ ) $ ) $  $ $ Net income including noncontrolling interest      Net income attributable to noncontrolling interest   )    Change in fair value of hedge liability    )   ) Deferred compensation issuance of restricted shares  )     ) Issuance of shares of common stock 2    Amortization of deferred compensation      Repurchase of shares of common stock     )  ) Distributions   )   ) ) Balance at September 30, 2010 $ $ $ ) $ ) $  $  $ 3 Table of Contents AmREIT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands, except share data) (unaudited) Nine months ended September 30, Cash flows from operating activities: Net income including noncontrolling interest $ $ Adjustments to reconcile net income to net cash provided by operating activities: Proceeds from sale of real estate acquired for resale Gain on sale of real estate acquired for resale ) ) Gain on sale of real estate acquired for investment )  Gain on debt extinguishment )  Impairment charge  Bad debt expense Lease termination income  ) Loss from advised funds and other affiliates Cash receipts related to deferred related party fees ) 17 Depreciation and amortization Amortization of above/below market rent ) ) Amortization of loan premium and financing cost Amortization of deferred compensation Distributions from advised funds and other affiliates 11 2 Increase in tenant receivables ) ) Decrease in accounts receivable 87 Decrease (increase) in accounts receivable - related party ) Cash receipts from direct financing leases more than (less than) income recognized (6 ) Increase in other assets ) ) Decrease (increase) in accounts payable and other liabilities ) Decrease in accounts payable - related party (2 ) ) Decrease (increase) in security deposits 5 ) Net cash provided byoperating activities Cash flows from investing activities: Improvements to real estate, including leasing costs ) ) Loans to affiliates ) ) Payments from affiliates Additions to furniture, fixtures and equipment ) (8 ) Investment in advised funds and other affiliates )  Distributions from advised funds and other affiliates Proceeds from sale of real estate acquired for resale  Cash deposited with a qualified intermediary )  Proceeds from sale of investment property  Decrease in preacquisition costs  4 Net cash provided by (used in)investing activities ) Cash flows from financing activities: Proceeds from notes payable Payments of notes payable ) ) Payments for financing costs ) ) Purchase of treasury stock )  Issuance of shares of common stock )  Retirement of shares of common stock  ) Common dividends paid ) ) Distributions to noncontrolling interests ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental schedule of cash flow information: Cash paid during the year for: Interest $ $ Income taxes Supplemental schedule of noncash investing and financing activities See Note 2 for further discussion of non-cash investing and financing activities associated with the recapitalization and merger, including the issuance of AmREIT, Inc. shares of common stock in exchange for AmREIT class A, class C, and class D common shares of beneficial ownership. In 2010, we issued 185,500 restricted shares of common stock to employees and directors as part of their compensation arrangements. The restricted shares vest over a three to seven-year period. We recorded approximately $1.7 million in deferred compensation related to the issuance of the restricted shares. In 2009, we issued 64,000 restricted shares of common stock to AmREIT employees and directors as part of their compensation arrangements. The restricted shares vest over a three to seven year period. We recorded approximately $580,000 in deferred compensation related to the issuance of the restricted shares. During 2010, we sold 21 properties, all to third parties. These transactions generated proceeds of $19.5 million (after debt extinguishment), $12.8 million of which have been deposited with a qualified intermediary to be used for future property acquisition in accordance with section 1031 of the Internal Revenue Code of 1986, as amended (the Code). In conjuction with these dispositions, we extinguished $17.4 million of notes payable. During 2009, we recognized $1.1 million in lease termination income related to a national tenant that declared bankruptcy and subsequently defaulted upon their operating ground lease with us. Upon default, ownership of the building transferred from the tenant to us as the ground lessor. Accordingly, we recorded lease termination income in an amount equal to the fair value of the building. See Notes to Consolidated Financial Statements. 4 Table of Contents AmREIT, Inc. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 (unaudited) 1. OUR RECENT HISTORY AND OUR BUSINESS OUR RECENT HISTORY We were organized by our predecessor, AmREIT, in April 2007 as REITPlus, Inc. (REITPlus), a Maryland corporation that elected to be taxed as a real estate investment trust (REIT). REITPlus was structured as an externally managed and advised REIT, with a wholly-owned subsidiary of AmREIT providing investment advisory and property and corporate management services. During 2007, AmREIT initiated a strategic plan referred to as Vision 2010. Vision 2010 was designed to create a more conforming business platform that would reduce the earnings volatility of AmREITs business model and that would also simplify its capital structure, with the ultimate goal of growing its portfolio of properties and providing liquidity for investors. Vision 2010 included the following three phases:  Phase I consisted of business model changes which were designed to reduce the earnings volatility created by certain of AmREITs transactional operating subsidiaries. In connection with Phase I, AmREIT simplified its operating platform and reduced its transactional volatility by exiting the general contracting business and the independent broker-dealer fund-raising business. Additionally, it terminated the best efforts equity offering of REITPlus. Together, these restructuring initiatives resulted in a one-time restructuring charge of approximately $2.5 million during 2008, but also reduced AmREITs annual overhead and general and administrative expenses.  Phase II consisted of changes which were designed to simplify AmREITs equity capital structure. In December 2008, AmREIT voluntarily de-listed its Class A common shares of beneficial interest from trading on the NYSE Alternext Exchange. Then, at separate special meetings held on November 24, 2009, both AmREIT and REITPlus shareholders approved the merger of AmREIT with and into REITPlus (the Merger), resulting in a combined, conforming entity with a single class of common stock, which was renamed AmREIT, Inc. .  For the combined company, Phase III will consist of growing our portfolio of properties and identifying additional sources of liquidity for stockholders as the United States begins to exit the current recession and transition into recovery. This growth objective is the sole focus of managements Vision 2012. Following our strategic combination with our predecessor, AmREIT, all of the independent members of the boards of both AmREIT and REITPlus, as well as H. Kerr Taylor, who served as chairman and chief executive officer of both companies, now form our seven-member Board of Directors. Since the Merger, we are and have been internally managed by the former management team of AmREIT. Accordingly, the following discussion describes the business of AmREIT, Inc. which is comprised of the combined businesses previously conducted by AmREIT and REITPlus. As further discussed in Note 2 to the accompanying consolidated financial statements, for accounting purposes, the Merger was treated as an asset acquisition, with AmREIT being the accounting acquirer deemed to have acquired the net assets of REITPlus. As a result, the accompanying consolidated financial statements reflect the historical financial position and results of operations of AmREIT prior to the Merger and those of the combined company following the Merger. In these notes to the financial statements, we, us, our, or the Company refers to AmREIT, Inc., the combined company following the Merger of REITPlus with AmREIT, together with its predecessors and subsidiaries, including joint ventures, unless the context requires otherwise. 5 Table of Contents OUR BUSINESS AmREIT, Inc. owns, operates and creates value on Irreplaceable Corners TM in Texas, which is home to three of the top six major growth markets throughout the United States and has the 12 th largest economy in the world based on GDP (ahead of Mexico, Russia and India). For over 25 years, we have provided our clients and investors with financial transparency, reliability and creation of value for future real estate investment growth. We have access to a variety of capital markets, including public and private financial companies and institutional investors, and our platform has grown from approximately $100 million in assets in 2002 to approaching $1 billion today. We have elected to be taxed as a REIT for federal income tax purposes. AmREIT, Inc. is headquartered in Houston, Texas, and has an office in Dallas, Texas. Our core portfolio consists primarily of Irreplaceable Corners, which we define as corner properties in top U.S. growth markets withhigh barriers to entry, strong demographic purchasing power (i.e., target household income in a 1-mile radius of $100,000), high daytime and evening population (i.e., target average of 100,000 people in a 3-mile radius), high rate of cars per day, strong demand for retail space and distinctive qualities.Our advisory business invests in and advises various advised funds and joint ventures that own, develop and manage retail and mixed-use properties located within fast growingmarkets. We create value for our clients and investors through our expertise in development, redevelopment and daily operation of these properties. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES MERGER ACCOUNTING Simultaneously with the Merger of AmREIT with and into REITPlus on November 24, 2009, wherein AmREIT acquired REITPluss net assets, AmREIT consummated a recapitalization of its equity structure by combining its three classes of common shares of beneficial interest into a single class of common stock. The following discussion addresses the accounting treatment for the recapitalization as well as for the acquisition of REITPluss net assets. Recapitalization  Prior to the Merger, AmREIT had Class A common shares (Class A shares), Class C common shares (Class C shares) and Class D common shares (Class D shares) outstanding (collectively, the AmREIT Shares). The AmREIT Declaration of Trust provided that any merger of AmREIT that resulted in Class A shares being converted into another security or other form of consideration must also result in Class C shares and Class D shares being converted or convertible into such securities or other consideration as if the Class C shares and Class D shares had first been converted into Class A shares at the conversion prices and fair market value per share of Class A as set forth in the Declaration of Trust. The Class C shares and Class D shares were each convertible into Class A shares at their respective premiums pursuant to the Declaration of Trust. In conjunction with the Merger, the AmREIT Shares were converted into a single class of AmREIT, Inc. common stock at exchange ratios reflecting the foregoing conversion principles. The premium, which was $10.2 million, was recorded during 2009 as an additional dividend in accordance with U.S. generally accepted accounting principles (GAAP). Given that AmREIT was the accounting acquirer, as discussed in more detail below, the foregoing exchange/conversion was treated for accounting purposes as a deemed recapitalization of AmREIT immediately prior to the acquisition of REITPluss net assets. The Class C and Class D shareholders were issued 4,793,455 and 12,178,341 class A shares, respectively, in connection with the recapitalization on November 24, 2009. Acquisition - Although REITPlus was the surviving legal entity in the Merger, AmREIT was deemed to be the acquirer for financial reporting purposes pursuant to Accounting Standards Codification (ASC) ASC 805 Business Combinations . The transaction was treated legally as a Merger of the two entities; however, for accounting purposes the transaction was treated as an asset acquisition pursuant to ASC 805.The Merger was therefore treated as an acquisition by AmREIT of REITPluss net assets. Accordingly, the accompanying statements of operations for the periods prior to the Merger represent the historical operating results of AmREIT. The operating results generated by REITPluss net assets were included in our 2009 operating results from November 24, 2009, the date of the Merger. The acquisition of REITPlus was accounted for by applying the acquisition method under ASC 805. The purchase price for REITPlus was determined based on the fair value of the consideration given in exchange for the REITPlus net assets received in the acquisition. The fair value of the consideration given was $7.2 million, (calculated as the 758,604 AmREIT shares deemed given in the transaction valued at $9.50/share) which management believes reflected the fair value of the net assets of REITPlus deemed acquired by AmREIT. 6 Table of Contents AmREIT incurred costs of approximately $1.3 million in connection with the Merger which included fees for investment banking services, legal, accounting, due diligence, tax, valuation, printing and various other services necessary to complete the transaction. Costs incurred in connection with the issuance of our common stock in the amount of $858,000 were recorded as a reduction of stockholders equity. The remaining costs incurred in the amount of $441,000 were associated with the acquisition of REITPluss net assets. Accordingly, they were initially capitalized as part of the assets acquired pursuant to GAAP applied to asset acquisitions, resulting in a total cost to AmREIT of approximately $7.6 million. However, we subsequently expensed such acquisition costs in 2009 as an other-than-temporary impairment given that the carrying amount of REITPluss net assets acquired was in excess of their fair value to the extent of these costs. The following represents the assets acquired and liabilities assumed by AmREIT in the acquisition. No other tangible or intangible assets were identified as part of the acquisition: ($ in thousands) Assets Cash $ Remaining interest in Shadow Creek Ranch (a) Investment in AmREIT (90,241 Class A shares) (b) Prepaid expenses 48 Total assets acquired $ Liabilities Accounts payable and accrued liabilities  Accounts payable  related party 75 Total liabilities assumed 75 Net assets acquired $ Less: Treasury shares ) Acquisition costs ) Net effect on equity $ (a) AmREIT owned a 16% interest in REITPlus Operating Partnership, LP (REITPlus OP) which held the investment in Shadow Creek Ranch and in AmREIT. The remaining interest of $5.8 million represents AmREITs cost in acquiring the remaining 84% interest in Shadow Creek Ranch owned by REITPlus OP after expensing the $441,000 in acquisition costs as an other-than-temporary impairment. (b) The value of the investment in AmREIT was determined using a $9.50/share value of an AmREIT Class A share and represents the remaining 84% interest in the AmREIT shares owned by REITPlus OP. In connection with the Merger, each AmREIT Class A share was exchanged for one share of AmREIT, Inc. common stock. The following table calculates the number of shares of AmREIT, Inc. common stock outstanding after the effects of the AmREIT recapitalization and subsequent merger with REITPlus: Number of Shares REITPlus shares pre-Merger AmREIT shares exchanged in the Merger - AmREIT shares post-recapitalization Merger exchange rate 1:1 Less: Cancellation of AmREIT shares owned by REITPlus pre-Merger ) AmREIT, Inc. shares immediately post-Merger (November 24, 2009) 7 Table of Contents BASIS OF PRESENTATION Our financial records are maintained on the accrual basis of accounting whereby revenues are recognized when earned and expenses are recorded when incurred. The consolidated financial statements include our accounts as well as the accounts of any wholly- or majority-owned subsidiaries in which we have a controlling financial interest. Investments in joint ventures and partnerships where we have the ability to exercise significant influence but do not exercise financial and operating control are accounted for using the equity method. The Company consolidates certain joint ventures and partnerships in which it owns less than a 100% equity interest as defined in ASC 810, Consolidation . All significant inter-company accounts and transactions have been eliminated through consolidation. As discussed above, we exited the general contracting business and the independent broker-dealer fund-raising business in the fourth quarter of 2008. Accordingly, the operating activity of these businesses, including all prior activity, has been reclassified as discontinued operations in the accompanying consolidated statements of operations. See Discontinued Operations below for further detail. The accompanying consolidated financial statements included in this Report for the three and nine months ended September 30, 2010 and 2009 are unaudited. In our opinion, all adjustments necessary for a fair presentation of such financial statements have been included, and such adjustments consisted of normal recurring items. REVENUE RECOGNITION We lease space to tenants under agreements with varying terms. The majority of the leases are accounted for as operating leases and, although certain leases of the properties provide for tenant occupancy during periods for which no rent is due and/or for increases or decreases in the minimum lease payments over the terms of the leases, revenue is recognized on a straight-line basis over the terms of the individual leases. Revenue recognition under a lease begins when the lessee takes possession of or controls the physical use of the leased asset. Generally, possession or control occurs on the lease commencement date. In cases where significant tenant improvements are made prior to lease commencement, the leased asset is considered to be the finished space, and revenue recognition therefore begins when the improvements are substantially complete. Accrued rents are included in tenant receivables. Revenue from tenant reimbursements of taxes, maintenance expenses and insurance is recorded within rental income from operating leases and is recognized in the period that the related expense is recorded. Additionally, certain of the lease agreements contain provisions that grant additional rents based on tenants sales volumes (contingent or percentage rent). Percentage rents are generally recognized when the tenants achieve the specified targets as defined in their lease agreements. During the nine months ended September 30, 2010 and 2009, we recognized percentage rents of $177,000 and $105,000, respectively. The terms of certain leases require that the building/improvement portion of the lease be accounted for under the direct financing method which treats the building as if we had sold it to the lessee and entered into a long-term financing arrangement with such lessee. This accounting method is appropriate when the lessee has all of the benefits and risks of property ownership that they otherwise would if they owned the building versus leasing it from us. All properties for which we accounted for the building/improvements under the direct financing method were sold during the third quarter of 2010. We recognize lease termination fees in the period that the lease is terminated and collection of the fees is reasonably assured. Upon early lease termination, we provide for losses related to unrecovered intangibles and other assets and write off any assets or liabilities and the associated accumulated amortization. We did not recognize any lease termination fee income during the nine months ended September 30, 2010. During the nine months ended September 30, 2009, we recognized $1.1 million in lease termination income related to a national tenant that declared bankruptcy and subsequently defaulted upon their operating ground lease with us. Upon default, ownership of the building transferred from the tenant to us as the ground lessor. Accordingly, we recorded lease termination income in an amount equal to the fair value of the building. We have investments in advised funds and other affiliates that are accounted for under the equity method because we exercise significant influence over such entities. We record our percentage interest in the earnings and losses of these entities in our accompanying consolidated statement of operations. 8 Table of Contents We account for profit recognition on sales of real estate in accordance with ASC 360, Property, Plant and Equipment . Pursuant to ASC 360, profits from sales will not be recognized under the full accrual method by the Company until certain criteria are met. Gains relating to transactions which do not meet the criteria for full accrual method of accounting are deferred and recognized when the full accrual method of accounting criteria are met or by using the installment or deposit methods of profit recognition, as appropriate in the circumstances . We provide various real estate services, including development, construction management, property management, leasing and brokerage. The fees for these services are recognized as services are provided and are generally calculated as a percentage of revenues earned or to be earned or of property cost, as appropriate. Construction management contracts are recognized only to the extent of the fee revenue. REAL ESTATE INVESTMENTS Development Properties  Land, buildings and improvements are recorded at cost. Expenditures related to the development of real estate are carried at cost which includes capitalized carrying charges, acquisition costs and development costs. Carrying charges, primarily interest, real estate taxes and loan acquisition costs, and direct and indirect development costs related to buildings under construction, are capitalized as part of construction in progress. The capitalization of such costs ceases at the earlier of one year from the date of completion of major construction or when the property, or any completed portion, becomes available for occupancy. We capitalize as incurred costs associated with pending acquisitions of raw land. Such costs are expensed if and when such land acquisition becomes no longer probable. During the nine months ended September 30, 2010, we had no capitalized interest and taxes on properties under development. During the nine months ended September 30, 2009, we had $20,000 of capitalized interest and taxes on properties under development. Acquired Properties and Acquired Lease Intangibles  We account for operating real estate acquisitions pursuant to ASC 805, Business Combinations as we believe that most operating real estate meets the definition of a business pursuant to this guidance. Accordingly, we allocate the purchase price of the acquired properties to land, building and improvements, identifiable intangible assets and to the acquired liabilities based on their respective fair values. Identifiable intangibles include amounts allocated to acquire above and below market leases, the value of in-place leases and customer relationship value, if any. We determine fair value based on estimated cash flow projections that utilize appropriate discount and capitalization rates and available market information. Estimates of future cash flows are based on a number of factors including the historical operating results, known trends and specific market and economic conditions that may affect the property. Factors considered by management in our analysis of determining the as-if-vacant property value include an estimate of carrying costs during the expected lease-up periods considering market conditions and costs to execute similar leases. In estimating carrying costs, management includes real estate taxes, insurance and estimates of lost rentals at market rates during the expected lease-up periods, tenant demand and other economic conditions. Management also estimates costs to execute similar leases including leasing commissions, tenant improvements, legal and other related expenses. Intangibles related to above market and in-place lease value are recorded as acquired lease intangibles and are amortized as an adjustment to rental revenue or amortization expense, respectively, over the remaining terms of the underlying leases. Below market leases include fixed-rate renewal. Premiums or discounts on debt are amortized to interest expense over the remaining term of such debt. Costs related to acquiring operating properties are expensed as incurred. Depreciation  Depreciation is computed using the straight-line method over an estimated useful life of up to 39 years for buildings, up to 20 years for building and site improvements and over the term of the lease for tenant specific improvements. Leasehold estate properties, properties on which we own the building and improvements but not the related ground, are amortized over the life of the lease. We re-evaluate the useful lives of our buildings and improvements as warranted by changing conditions at our properties. As part of this re-evaluation, we first consider whether such changing conditions indicate a potential impairment, and we perform an impairment analysis as necessary, at the property level. In the case of a property redevelopment, we reassess the useful lives of specific buildings or other improvements to be demolished as part of that redevelopment once the redevelopment is probable to occur. Properties Held for Sale  Properties are classified as held for sale if we have decided to market the property for immediate sale in its present condition with the belief that the sale will be completed within one year. Properties held for sale are carried at the lower of cost or fair value less cost to sell. Depreciation and amortization are suspended during the held for sale period. As of September 30, 2010 and December 31, 2009, no properties were classified as real estate held for sale. 9 Table of Contents Our properties generally have operations and cash flows that can be clearly distinguished from the rest of the Company. The operations and gains on sales reported in discontinued operations include those properties that have been sold or are held for sale and for which operations and cash flows have been clearly distinguished. The operations of these properties have been eliminated from ongoing operations, and we will not have continuing involvement after disposition. Prior period operating activity related to such properties has been reclassified as discontinued operations in the accompanying consolidated statements of operations. Impairment  We review our properties for impairment whenever events or changes in circumstances indicate that the carrying amount of the assets, including acquired lease intangibles and accrued rental income, may not be recoverable through operations. We determine whether an impairment in value has occurred by comparing the estimated future cash flows (undiscounted and without interest charges), including the residual value of the property, with the carrying value of the individual property. If impairment is indicated, a loss will be recorded for the amount by which the carrying value of the asset exceeds its fair value. Both the estimated undiscounted cash flow analysis and fair value determination are based upon various factors which require that complex and subjective judgments be made by management. Such assumptions include projecting lease-up periods, holding periods, cap rates, rental rates, operating expenses, lease terms, tenant credit-worthiness, tenant improvement allowances, terminal sales value and certain macroeconomic factors among other assumptions to be made for each property. During the third quarter of 2010, we identified a negative trend in the market for single-tenant properties located in tertiary markets. Accordingly, we performed an impairment analysis on all seven of our properties with these characteristics. The analysis indicated for six of such properties that the estimated undiscounted future cash flows associated with these assets would not be sufficient to recover their carrying values as of September 30, 2010. As a result, we recorded impairments in the aggregate amount of $3.5 million on these six single-tenant, non-core properties in order to reduce their carrying values to their respective fair values.Our determination of fair-value was based on market data for similar assets. Four of these assets are being actively marketed by a third-party broker; however, these assets did not meet the held for a sale criterion because we do not believe a sale is probable in the next twelve months. These four assets have an aggregate estimated fair value of $3.1 million and were impaired by $2.6 million. The remaining two assets have an aggregate estimated fair value of $2.3 million and were impaired by $865,000. These assets are not currently being marketed and their estimated fair values were determined by management based on a discounted future cash flow model. No impairment charges were recognized for the nine months ended 2009. RECEIVABLES AND ALLOWANCE FOR UNCOLLECTIBLE ACCOUNTS Tenant receivables  Included in tenant receivables are base rents, tenant reimbursements and receivables attributable to recording rents on a straight-line basis. An allowance for the uncollectible portion of accrued rents and accounts receivable is determined based upon customer credit-worthiness (including expected recovery of our claim with respect to any tenants in bankruptcy), historical bad debt levels, and current economic trends. Bad debt expenses and any related recoveries related to tenant receivables are included in property expense. Following is a summary of activity within our allowance for uncollectible accounts ($ in thousands): Nine months ended September 30, Beginning of period $ $ Additional reserves Collections/reversals ) ) Write-offs ) ) Ending of period $ $ Accounts receivable  Included in accounts receivable are various receivables that arise in the normal course of operating our business. During the nine months ended September 30, 2010, we reversed $51,000 of bad debt expense related to miscellaneous receivables that were collected during the period. During the nine months ended September 30, 2009, we recorded $84,000 in bad debt expense related to miscellaneous receivables. Additionally, i ncluded in accounts receivable as of September 30, 2010 is a $1.3 million receivable from the City of Pearland, Texas. We acquired this receivable in June 2008 in conjunction with the acquisition of Shadow Creek Ranch Shopping Center by our affiliated funds in February 2008. The receivable is to be funded by one-third of the 1.5% sales tax that the City of Pearland collects from the shopping center. Bad debt expense and any related recoveries on general receivables are included in general and administrative expense. 10 Table of Contents Note receivable  Included in note receivable is a $4.0 million note from the sale of a tract of land adjacent to our Uptown Plaza  Dallas property located outside of downtown Dallas, Texas. In January 2010, we received a $50,000 extension fee from the buyer and extended the maturity date of the loan until December 31, 2010. With a 30-day notice period, the buyer has a one-time right to extend the maturity date of the loan until December 31, 2011 with payment of a $25,000 extension fee and an executed commitment for a construction loan on the property development. Notes receivable  related party  Included in related party notes receivable are loans made to our affiliated advised funds related to their acquisition or development of properties. These loans bear interest at LIBOR plus a spread and are due upon demand. During the nine months ended September 30, 2010, we recorded a $500,000 reserve on the note receivable from AmREIT Income and Growth Fund, Ltd, one of our advised funds, which is in liquidation. The following is a summary of the notes receivable due from related parties as of September 30, 2010 ($ in thousands). September 30, 2010 December 31, 2009 Related Party Face Amount Reserve Carrying Amount Face Amount Reserve Carrying Amount AmREIT Income and Growth Fund, Ltd $ $ ) $ $ $  $ AmREIT Monthly Income and Growth Fund III, Ltd  $  $ AmREIT Monthly Income and Growth Fund IV, L.P.  $  $ Casa Linda, LP 0  $ 0  $ Total $ $ ) $ $ $ 0 $ DISCONTINUED OPERATIONS During 2008, we exited the general contracting business and the independent broker-dealer fund-raising business. These businesses have been reflected as discontinued operations in the accompanying consolidated statement of operations along with any operating properties that we have sold during the reporting periods or that were held for sale. We ceased all of the general contracting operations during 2009. No properties were held for sale as of September 30, 2010 and December 31, 2009. During 2010, we sold 21 properties, including all of our IHOP properties as further discussed in Note 3 below. The following is a summary of our discontinued operations for the three and nine months ended September 30, 2010 and 2009 (in thousands, except for per share data): 11 Table of Contents Three months ended September 30 Nine months ended September 30 Rental revenue $ 60 $ $ $ Earned income from direct financing leases Construction revenues   Interest and other income 3  3  Interest and other income - related party 4  8  Gain on sale of real estate acquired for resale  Gain on sale of real estate held for investment   Total revenues 4,924 Other general and administrative 3 ) 14 Property expense   8 8 Construction costs   Legal and professional 5 68 30 Depreciation and amortization  6 10 27 Interest expense Federal income tax expense 39 4 67 38 Total expenses 2,191 Income from discontinued operations Basic and diluted income from discontinued operations per share $ 0.52 DERIVATIVE FINANCIAL INSTRUMENTS We account for our derivative financial instruments pursuant to ASC 815, Derivatives and Hedging . ASC 815 requires that all derivative instruments, whether designated in hedging relationships or not, be recorded on the balance sheet at their fair value. Gains or losses resulting from changes in the values of those derivatives are accounted for depending on the use of the derivative and whether it qualifies for hedge accounting. Our use of derivative financial instruments to date has been limited to the use of interest rate swaps to mitigate our interest rate risk on variable-rate debt. We do not use derivative financial instruments for trading or speculative purposes. In December 2008, we entered into an interest rate swap for the purpose of hedging the interest rate risk on a variable-rate loan placed in conjunction with the refinancing of one of our properties. We have designated this interest rate swap as a cash flow hedge for financial reporting purposes and have therefore recorded changes in the fair value of this hedge instrument to other comprehensive income. The swap settles monthly with an amount paid to or received from our counterparty being recorded as an adjustment to interest expense. ASC 815 requires that changes in fair value of derivatives that qualify as cash flow hedges be recognized in other comprehensive income (OCI) while the ineffective portion of the derivatives change in fair value be recognized in the income statement as interest expense. Upon the settlement of a hedge, gains and losses associated with the transaction are recorded in OCI and amortized over the underlying term of the hedge transaction. We assess, both at inception of the hedge and on an ongoing basis, whether the derivatives that are used in hedging transactions are highly effective in offsetting changes in the cash flows of the hedged items. All methods of assessing fair value result in a general approximation of value, and such value may never actually be realized. DEFERRED COSTS Deferred costs include deferred leasing costs and deferred loan costs, net of amortization. Deferred loan costs are incurred in obtaining financing and are amortized to interest expense over the term of the debt agreements using the effective interest method. Deferred leasing costs consist of internal and external commissions associated with leasing our properties and are amortized to depreciation and amortization expense over the lease term . If a lease is terminated early or if a loan is repaid prior to maturity, the remaining costs will be disposed of. Accumulated amortization related to deferred loan costs as of September 30, 2010 and December 31, 2009 totaled $1.2 million and $1.3 million, respectively. Accumulated amortization related to leasing costs as of September 30, 2010 and December31, 2009 totaled $1.1 million and $902,000, respectively. 12 Table of Contents DEFERRED COMPENSATION Our deferred compensation and long term incentive plan is designed to attract and retain the services of our directors and employees that we consider essential to our long-term growth and success. As such, it is designed to provide them with the opportunity to own shares, in the form of restricted shares, in us. All long term compensation awards are designed to vest over a period of three to seven years, promote retention of our team members and align their interests with those of our stockholders. Restricted Share Issuances - Deferred compensation includes grants of shares of restricted common stock to our directors and employees as a form of long-term compensation. The share grants vest over a period of three to seven years. We determine the fair value of the restricted shares as the number of shares awarded multiplied by the fair value per share of our common stock on the grant date. We amortize such fair value ratably over the vesting periods of the respective awards. The following table presents restricted share activity during the nine months ended September 30, 2010. Non-vested Shares Weighted Average grant date fair value Beginning of period 278,192 $ 8.20 Granted 185,500 Vested ) Forfeited ) End of period 431,175 $ 8.78 The weighted-average grant date fair value of shares issued under our deferred compensation and long term incentive plan during the nine months ended September 30, 2010 was $9.50 per share. The total fair value of shares vested during the nine months ended September 30, 2010 and 2009 was $174,000 and $546,000, respectively. Total compensation cost recognized related to restricted shares during the nine months ended September 30, 2010 and 2009 was $316,000 (net of $55,000 of forfeitures) and $374,000, respectively. As of September 30, 2010, total unrecognized compensation cost related to restricted shares was $3.7 million, and the weighted average period of time over which we expect this cost to be recognized is 4.0 years. Tax-Deferred Retirement Plan (401(k)) - We maintain a defined contribution 401(k) retirement plan for our employees. This plan is available for all employees immediately upon employment. The plan allows for contributions to be invested in an array of large, mid and small cap mutual funds. We match 50% of the employees contribution up to a maximum employee contribution of 4%. No portion of the employer matching contribution can be comprised of our common stock. Share Options - We are authorized to grant options for shares of our common stock as either incentive or non-qualified share options, up to an aggregate of 6.0% of the total voting shares outstanding. As of September 30, 2010 and December31, 2009, no options have been granted. INCOME TAXES We account for federal and state income taxes under the asset and liability method. Federal  We have elected to be taxed as a REIT under the Internal Revenue Code of 1986, as amended (the Code), and are, therefore, not subject to federal income taxes to the extent of dividends paid, provided that we meet all conditions specified by the Code for retaining our REIT status, including the requirement that at least 90% of our REIT taxable income be distributed to shareholders. Our real estate development and operating business, AmREIT Realty Investment Corporation and its subsidiaries (ARIC), is a fully integrated and wholly-owned business consisting of brokers and real estate professionals that provide development, acquisition, brokerage, leasing, construction management, asset and property management services to our portfolio and advised funds as well as to third parties. ARIC and our wholly-owned corporations that serve as the general partners of our advised funds are treated as taxable REIT subsidiaries for federal income tax purposes. 13 Table of Contents State  In May 2006, the State of Texas adopted House Bill 3 which modified the states franchise tax structure and replaced the previous tax based on capital or earned surplus with a tax based on margin (often referred to as the Texas Margin Tax) effective beginning with franchise tax reports filed on or after January 1, 2008. The Texas Margin Tax is computed by applying the applicable tax rate (1% for us) to the profit margin, which, generally, will be determined for us as total revenue less a 30% standard deduction. Although House Bill 3 states that the Texas Margin Tax is not an income tax, we believe that ASC 740 Income Taxes , applies to the Texas Margin Tax. We have recorded a margin tax provision of $287,000 and $204,000 for the Texas Margin Tax for the nine months ended September 30, 2010 and 2009, respectively. Deferred Tax Assets - To the extent that we are in a net deferred tax asset position at period end, we will determine whether it is more likely than not that we will generate sufficient future taxable income in order to realize that net asset. In making that determination, we will consider our current financial position, our result of operations for the current and preceding years, and our expectation of future operations. As of September 30, 2010, we have recorded a $1 million valuation allowance based against our gross deferred tax asset of $2.5 million on that assessment. We believe it is more likely than not that we will realize theremaining $1.5 million netdeferred tax assetby generating sufficient taxable income from the acquisition and opportunistic sale of properties acquired with the intent to resell them in the near term or from fees earned for services provided to ouradvised funds, such as leasing, property management, construction management, development, acquisition and disposition fees. EARNINGS PER SHARE Basic earnings per share is computed by dividing net income (loss)available to stockholders by the weighted average number of shares of common stock outstanding. Diluted earnings per share is computed by dividing net income (as adjusted as appropriate) by the weighted average number of shares of common stock outstanding plus the weighted average number of any dilutive potential shares of common stock. Our basic and diluted earnings per share are equal in that our potential common shares are limited to the non-vested shares issued as part of our long term compensation program discussed above. We include these non-vested shares as part of our basic earnings per share calculation because the non-vested shareholders share in dividends on a one-for-one basis with our common shareholders and the dividends on the non-vested shares are non-forfeitable. The following table presents information necessary to calculate basic and diluted earnings per share for the three and nine months ended September 30, 2010 and 2009, respectively, as indicated: Three months ended September 30 Nine months ended September 30 Net income (loss) available to stockholders* $ $ ) $ $ ) Weighted average shares of common stock outstanding* Basic and diluted income (loss) per share $ $ ) $ $ ) * In thousands USE OF ESTIMATES The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the accompanying consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. FAIR VALUE MEASUREMENTS We account for assets and liabilities measured at fair value in accordance with ASC 820, Fair Value Measurement and Disclosures . ASC 820 emphasizes that fair value is a market-based measurement, not an entity-specific measurement. Therefore, a fair value measurement should be determined based on the assumptions that market participants would use in pricing the asset or liability. As a basis for considering market participant assumptions in fair value measurements, ASC 820 establishes a fair value hierarchy that distinguishes between market participant assumptions based on market data obtained from sources independent of the reporting entity (observable inputs that are classified within Levels 1 and 2 of the hierarchy) and the reporting entitys own assumptions about market participant assumptions (unobservable inputs classified within Level 3 of the hierarchy). The three levels of inputs used to measure fair value are as follows: 14 Table of Contents  Level 1 - Quoted prices (unadjusted) in active markets for identical assets or liabilities that the Company has the ability to access.  Level 2 - Inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.  Level 3 - Unobservable inputs for the asset or liability, which are typically based on the Companys own assumptions, as there is little, if any, related market activity. ASC 820 requires the use of observable market data, when available, in making fair value measurements. Observable inputs that the market participants would use in pricing the asset or liability are developed based on market data obtained from sources independent of our own. Unobservable inputs are inputs that reflect our assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. When inputs used to measure fair value fall within different levels of the hierarchy, the level within which the fair value measurement is categorized is based on the lowest level input that is significant to the fair value measurement. Derivative Financial Instruments In determining the fair value of our derivative instruments, we consider whether credit valuation adjustments are necessary to appropriately reflect both our own nonperformance risk and the respective counterpartys nonperformance risk in the fair value measurements. Although we have determined that the majority of the inputs used to value our derivatives fall within level 2 of the fair value hierarchy, the credit valuation assumptions associated with its derivatives utilize Level 3 inputs, such as estimates of current credit spreads to evaluate the likelihood of default by us and our counterparties. However, as of September 30, 2010, we have assessed the significance of the impact of the credit valuation adjustments on the overall valuation of our derivative positions and have determined that the credit valuation adjustments are not significant to the overall valuation of our derivatives. As a result, we have determined that our derivative valuations in their entirety are classified in Level 2 of the fair value hierarchy. Notes Payable and Other Financial Instruments Our consolidated financial instruments consist primarily of cash and cash equivalents, tenant receivables, accounts receivable, notes receivable, note receivable  related party, accounts payable and other liabilities and notes payable. The carrying value of our consolidated financial instruments is representative of their respective fair values due to the short-term maturity of these instruments. Thecarrying value of the Companys variable rate notes payable and the revolving line of credit approximate their carrying values. The fair value of fixed rate loans are estimated using cash flows discounted at current market rates which are available for debt with similar terms and maturities. As a result, we have determined that our notes payable in their entirety are classified in Level 2 of the fair value hierarchy. Fixed rate loans assumed in connection with real estate acquisitions are recorded in the accompanying consolidated financial statements at fair value at the time of acquisition. Based on our estimates, the fair value of our fixed rate notes payable was approximately $114 million and $133 million at September 30, 2010 and December31, 2009, respectively. The following table presents our assets and liabilities and related valuation inputs within the fair value hierarchy utilized to measure fair value as of September 30, 2010 (in thousands): Level 1 Level 2 Level 3 Derivative Liability $  $ $  Fixed rate notes payable   15 Table of Contents Impairment of Long-lived Assets Long-lived assets held and used are comprised primarily of real estate. During the nine months ended September 30, 2010 we established provisions for impairment of six of our non-core single tenant properties as discussed above. The following table presents our provisions and related valuation inputs within the fair value hierarchy utilized to measure the fair value of these properties as of September 30, 2010 (in thousands): Level 1 Level 2 Level 3 Real Estate Investments $  $  $ NEW ACCOUNTING STANDARDS In June 2009, the FASB amended the consolidation guidance applicable to variable interest entities in ASC 810  Consolidation (formerly SFAS 167). The amendments will significantly affect the overall consolidation analysis under FASB Interpretation No. 46(R), Consolidation of Variable Interest Entitiesan interpretation of ARB No. 51 , and changes the way entities account for securitizations and variable interest entities as a result of the elimination of the Qualified Special Purpose Entity (QSPE) concept in SFAS No.166. SFAS No. 167 is effective as of the beginning of the first fiscal year that begins after November 15, 2009 and early adoption is prohibited. The adoption of SFAS 167 did not have an effect on our results of operations or financial position. STOCK ISSUANCE COSTS Issuance costs incurred in the raising of capital through the sale of shares of common stock are treated as a reduction of stockholders equity. CASH AND CASH EQUIVALENTS We consider all highly-liquid debt instruments purchased with an original maturity of three months or less to be cash equivalents. Cash and cash equivalents consist of demand deposits at commercial banks and money market funds. We have restricted cash related to a pending 1031 exchange on our IHOP portfolio sale during the third quarter of 2010. Proceeds in the amount of $12.8 million are currently on deposit with a qualified intermediary, and we expect that cash will be invested in a replacement property in the first quarter of 2011, see further discussion at Note 3. RECLASSIFICATIONS Certain amounts in the prior year consolidated financial statements have been reclassified to conform to the presentation used in the current year consolidated financial statement. 3. INVESTMENTS IN ADVISED FUNDS AAA CTL Notes, Ltd. AAA CTL Notes I Corporation (AAA Corp), our wholly-owned subsidiary, invested as a general partner and limited partner in AAA CTL Notes, Ltd. (AAA). AAA is a majority-owned subsidiary through which we purchased 15 IHOP Corp. (IHOP) leasehold estate properties and two IHOP fee simple properties. We have consolidated AAA in our financial statements. During 2009, AmREIT Income and Growth Fund, Ltd. (AIG) assigned to AmREIT its 19.6% ownership interest in AAA which was valued at $1.2 million in exchange for a corresponding reduction in AIGs note payable to AmREIT. In September 2010, AAA sold its 17 IHOP properties to a third party for a gain of $4.9 million. This transaction generated proceeds of $14.1 million, of which $9.5 million has been deposited with a qualified intermediary to be used for future property acquisitions in accordance with section 1031 of the Internal Revenue Code of 1986, as amended (the Code). The remaining proceeds have been distributed to the partners of AAA CTL Notes, Ltd. We had previously assigned 50% of the residual economic interest in the general partner of AAA CTL Notes, Ltd. to certain of our key employees. As a result of this sale and the performance of the AAA CTL Notes, Ltd. partnership since its inception, $3.0 million was distributed to these partners and is presented as a reduction of the gain on real estate acquired for resale in the accompanying consolidated financial statements. 16 Table of Contents Advised Funds As of September 30, 2010, we owned, through wholly-owned subsidiaries, interests in five real estate limited partnerships which are accounted for under the equity method as we exercise significant influence over, but do not control, the investee. In each of the partnerships, the limited partners have the right, with or without cause, to remove and replace the general partner by a vote of the unrelated limited partners owning a majority of the outstanding units. These real estate partnerships were formed to develop, own, manage and add value to properties with an average holding period of two to four years. Our interests in these advised funds range from 2.1% to 3.0%. See Note 9 regarding transactions we have entered into with our advised funds. AmREIT Income & Growth Fund, Ltd. (AIG)  AmREIT Income & Growth Corporation (AIGC), our wholly-owned subsidiary, invested $200,000 as a limited partner and $1,000 as a general partner in AIG. We currently own an approximate 2.0% limited partner interest in AIG. Pursuant to the AIG limited partnership agreement, net sales proceeds from its liquidation will be allocated to the limited partners and to AIGC as, if and when the annual return thresholds have been achieved by the limited partners. AmREIT Monthly Income & Growth Fund (MIG)  AmREIT Monthly Income & Growth Corporation (MIGC), our wholly-owned subsidiary, invested $200,000 as a limited partner and $1,000 as a general partner in MIG. We currently own an approximate 1.3% limited partner interest in MIG. Pursuant to the MIG limited partnership agreement, net sales proceeds from its liquidation will be allocated to the limited partners and to MIGC as, if and when the annual return thresholds have been achieved by the limited partners. MIG was originally scheduled to begin liquidation in November 2009; however, the liquidation has been extended to March 2013, pursuant to approval of approximately 63% of the limited partners. AmREIT Monthly Income & Growth Fund II (MIG II)  AmREIT Monthly Income & Growth II Corporation (MIGC II), our wholly-owned subsidiary, invested $400,000 as a limited partner and $1,000 as a general partner in MIG II. We currently own an approximate 1.6% limited partner interest in MIG II. Pursuant to the MIG II limited partnership agreement, net sales proceeds from its liquidation will be allocated to the limited partners and to MIGC II as, if and when the annual return thresholds have been achieved by the limited partners. MIG II was originally scheduled to begin liquidation in March 2011; however, the liquidation has been extended to March 2013, pursuant to approval of approximately 63% of the limited partners. AmREIT Monthly Income & Growth Fund III (MIG III)  AmREIT Monthly Income & Growth III Corporation (MIGC III), our wholly-owned subsidiary, invested $800,000 as a limited partner and $1,000 as a general partner in MIG III. Our $800,000 investment represents a 1.1% limited partner interest in MIG III. Pursuant to the MIG III limited partnership agreement, net sales proceeds from its liquidation will be allocated to the limited partners and to MIGC III as, if and when the annual return thresholds have been achieved by the limited partners. AmREIT Monthly Income & Growth Fund IV (MIG IV)  AmREIT Monthly Income & Growth IV Corporation (MIGC IV), our wholly-owned subsidiary, invested $800,000 as a limited partner and $1,000 as a general partner in MIG IV. Our $800,000 investment represents a 1.6% limited partner interest in MIG IV. Pursuant to the MIG IV limited partnership agreement, net sales proceeds from its liquidation will be allocated to the limited partners and to the MIGC IV as, if and when the annual return thresholds have been achieved by the limited partners. 17 Table of Contents Advised funds  Financial Information The following table sets forth certain financial information as of September 30, 2010 for the AIG, MIG, MIG II, MIG III and MIG IV advised funds: Sharing Ratios(1) Merchant Development Fund Capital under Mgmt. LP Interest GP Interest LP GP LP Preference AIG $ 3 million % % 99 % 1 % 8 % 90 % 10 % 10 % 80 % 20 % 12 % 70 % 30 % 15 % 0 % % 40% Catch Up 60 % 40 % Thereafter MIG $ 15 million % % 99 % 1 % 8 % 90 % 10 % 10 % 80 % 20 % 12 % 0 % % 40% Catch Up 60 % 40 % Thereafter MIG II $ 25 million % % 99 % 1 % 8 % 85 % 15 % 12 % 0 % % 40% Catch Up 60 % 40 % Thereafter MIG III $ 71 million % % 99 % 1 % 10 % 0 % % 40% Catch Up 60 % 40 % Thereafter MIG IV $ 50 million % % 99 % 1 % % 0 % % 40% Catch Up 60 % 40 % Thereafter Using AIG as an example of how the sharing ratios and limited partner preference provisions are applied, the limited partners share in 99% of the cash distributions until they receive their original invested capital plus an 8% preferred return. Thereafter, the limited partners share in 90% of the cash distributions until they receive a 10% preferred return. This allocation process continues in accordance with the chart above. Other Affiliates We have investments in entities other than the advised funds that are accounted for under the equity method because we exercise significant influence over such entities. We record our pro rata share of income or loss from the underlying entities based on our ownership interest. AmREIT Woodlake, L.P. - In 2007, we invested $3.4million in AmREIT Woodlake LP, for a 30% limited partnership interest. AmREIT Woodlake, LP was formed in 2007 to acquire, lease and manage Woodlake Square, a grocery-anchored shopping center located in Houston, Texas at the intersection of Westheimer and Gessner. In June 2008, we sold two-thirds (20%) of our interest in Woodlake Square to MIG IV. Pursuant to the purchase agreement, the interest in the property was sold at its carrying value, resulting in no gain or loss to us. In July 2010, we and our affiliated partners entered into a joint venture with a third-party institutional partner wherein the partner acquired a 90% interest in the joint venture. As a result of this transaction, we now hold a 1% interest in Woodlake Square, which carries a promoted interest in profits and cash flows once an 11.65% return is met on the project. AmREIT Woodlake, LP recorded an impairment on the transaction. Our portion of such impairment was approximately $62,000 and has been recorded in loss from advised funds and other affiliates in our consolidated statements of operations. 18 Table of Contents AmREIT Westheimer Gessner, L.P. - In 2007, we invested $3.8million in AmREIT Westheimer Gessner, LP for a 30% limited partnership interest. AmREIT Westheimer Gessner, LP was formed in 2007 to acquire, lease and manage Woodlake Pointe, a shopping center located in Houston, Texas at the southeast intersection of Westheimer and Gessner. In June 2008, we sold two-thirds (20%) of our interest in Woodlake Pointe to MIG IV. Pursuant to the purchase agreement, the interest in the property was sold at its carrying value, resulting in no gain or loss to us. As of September 30, 2010, we held a 10% interest in Woodlake Pointe. AmREIT SPF Shadow Creek, L.P.  As part of the AmREIT and REITPlus merger in November 2009, we acquired a 10% investment in AmREIT SPF Shadow Creek, LP which was formed in 2008 to acquire, lease and manage Shadow Creek Ranch, a shopping center located in Pearland, Texas at the intersection of Highway 288 and FM 518. The investment was recorded at $5.8 million on the date of the acquisition, net of acquisitions costs of $441,000, which were recorded as an other-than-temporary impairment. 4. ACQUIRED LEASE INTANGIBLES In accordance with ASC 805, Business Combinations , we have identified and recorded the value of intangibles at the property acquisition date. Such intangibles include the value of acquired in-place leases and above and below market leases. Acquired lease intangible assets (in-place leases and above-market leases), are amortized over the leases remaining terms, which range from one month to 20 years. The amortization of above-market leases is recorded as a reduction of rental income and the amortization of in-place leases is recorded to amortization expense. The amortization expense related to in-place leases was approximately $1.1 million and $1.5 million during the nine months ended September 30, 2010 and 2009, respectively. The amortization of above-market leases, which was recorded as a reduction of rental income, was approximately $88,000 and $248,000 during the nine months ended September 30, 2010 and 2009, respectively. Acquired lease intangible liabilities (below-market leases) are accreted over the leases remaining terms, which typically range from one month to 20 years. Accretion of below-market leases was approximately $230,000 and $288,000 during the nine months ended September 30, 2010 and 2009, respectively. Such accretion is recorded as an increase to rental income. No new intangibles were recorded during 2010. In-place and above-market lease amounts and their respective accumulated amortization are as follows (in thousands): September 30, December 31, Acquired lease intangible assets: In-place leases $ $ In-place leases  accumulated amortization ) ) Above-market leases Above-market leases  accumulated amortization ) ) Acquired leases intangibles, net $ $ Acquired lease intangible liabilities: Below-market leases $ $ Below-market leases  accumulated amortization ) ) Acquired below-market lease intangibles, net $ $ 19 Table of Contents 5. NOTES PAYABLE Our outstanding debt at September 30, 2010 and December 31, 2009 consists of the following (in thousands): September 30, 2010 December 31, 2009 Fixed-rate mortgage loans (1) $ $ Variable-rate secured line of credit Variable-rate secured loans Total $ $ (1) Included in fixed-rate mortgage loans is a $17 million variable-rate debt instrument that has been effectively converted to a fixed-rate instrument pursuant to an interest rate swap agreement entered into with a third party. In December 2009, we procured a $25.0 million secured credit facility (the Facility), the proceeds of which are to be used for the acquisition of properties and for working capital needs. The Facilitys interest rate is LIBOR plus a spread of 3.50%, with a floor of 5.00%, and we paid the lender a financing fee of approximately $163,000. The term of the Facility is one year expiring December 22, 2010, which can be extended for three one-year terms or which can be converted, at our option, to a three-year amortizing loan (20-year amortization) at the end of the first year, provided that there are no existing and continuing events of default at that time and that we pay an extension fee. The Facilitys borrowing base is determined based on the properties that are pledged as security against the Facility. The Facility contains covenants applicable to those pledged properties which, among other restrictions, require us to maintain a minimum net worth and, in certain cases of the occurrence of default, limit distributions to our stockholders. As of September 30, 2010, we were in compliance with all covenants. As of September 30, 2010, the interest rate was 5.00%, and we had $16.7 million outstanding and approximately $7.1 million available under the Facility, subject to the covenants above. As of September 30, 2010, the weighted average interest rate on our fixed-rate debt is 5.74%, and the weighted average remaining life of such debt is 4.7 years. During the nine months ended September 30, 2010, we executed the following debt related transactions:  In June 2010, we procured $6.8 million of long-term financing secured by the pad sites on our MacArthur Park property located in Dallas, Texas.  In July 2010, we extinguished $5.0 million of debt on one of our single-tenant properties upon sale to a third party.  In September 2010, we extinguished $12.3 million of debt in connection with the sale of the IHOP portfolio  In September 2010, we extinguished the $19.9 million mortgage on our Uptown Plaza property located in Dallas, Texas for a discounted payoff of $14.4 million, including retained escrows. The payoff and applicable fees were funded by a $10.7 million loan with a new lender secured by our Uptown Plaza Dallas property and a $3.7 million draw on our Facility. The new loan has a 3-year term and bears interest at LIBOR plus a spread of 3.25% with a floor of 4.75%. Interest is calculated using a 25-year amortization period. As a result of this transaction, we derecognized the former mortgage liability in accordance with ASC 405, Extinguishment of Liabilities , as cash was paid to the former lender and we were legally released of the obligation. Accordingly, we recorded a gain on debt extinguishment of $5.4 million in accordance with ASC 470, Debt . During the year ended December 31, 2009, we procured $7.0 million of long-term financing secured by five of our single-tenant properties located in The Woodlands, Texas. As of September 30, 2010, scheduled principal repayments on notes payable were as follows (in thousands): Scheduled Payments by Year Scheduled Principal Payments Maturities Total Payments $  Thereafter Unamortized debt premiums  Total $ $ $ (1) This amount represents the outstanding balance on the Facility. The maturity date of the Facility can be extended for three one-year terms or can be converted to a three year amortizing loan as described above. 20 Table of Contents 6. CONCENTRATIONS As of September 30, 2010, Uptown Park in Houston, Texas, MacArthur Park in Dallas, Texas, and Plaza in the Park in Houston, Texas accounted for approximately 22%, 12% and 10%, respectively, of our consolidated total assets. Consistent with our strategy of investing in geographic areas that we know well, 15 of our properties are located in the Houston metropolitan area. These Houston properties represent 67% of our base rental income for the nine months ended September 30, 2010. Houston is Texas largest city and the fourth largest city in the United States. The following are the base rents generated by our top tenants for the three and nine months ended September 30, 2010 and 2009 (in thousands): Three months ended September 30 Ninemonths ended September 30 Tenant Kroger $ IHOP Corporation [1] CVS Walgreens [2] 93 Landrys Hard Rock Cafe TGI Fridays Champps Americana Golden Corral Paesanos $ [1] - In September 2010, we sold all 19 of our IHOP properties. [2] - In July 2010, we sold a property on which Walgreens was the sole tenant. We expect future rents from Walgreens to be consistent with the three months ended September 30, 2010. The above base rents have been recorded in the accompanying consolidated statement of operations as rental income from operating leases or earned income from direct financing leases as appropriate (see Note 2). 7. DERIVATIVE INSTRUMENTS In order to manage the volatility relating to interest rate risk, we may enter into interest rate swaps from time to time. We do not use derivative financial instruments for trading or speculative purposes. In December 2008, we entered into an interest rate swap with a notional amount of $17 million and a fixed rate of 5.11% to hedge the interest rate risk on the $17 million variable-rate loan that was procured in conjunction with the 2008 refinancing of the MacArthur Park property.The fair value of the swap was a liability of $432,000 and $384,000 at September 30, 2010 and December 31, 2009, respectively, and is recorded in accounts payable and other liabilities on the accompanying consolidated balance sheet. The swap settles monthly with the amount paid to or received from our counterparty being recorded as an adjustment to interest expense.For the nine months ended September 30, 2010 and 2009, we have paid $268,000 and $255,000, respectively, related to this swap which is included in interest expense in the accompanying consolidated statement of operations. Valuations are not actual market prices on which an offer would be made for unwinding any transactions but rather are calculated mathematical approximations of market values derived from proprietary models as of a given date. These valuations are calculated on a mid-market basis and do not include bid/offered spread that would be reflected in an actual price quotations; therefore, actual price quotations for unwinding our transactions would be different. These valuations and models rely on certain assumptions regarding past, present, and future market conditions. All methods of assessing fair value result in a general approximation of value, and such value may never actually be realized. 21 Table of Contents We have designated this interest rate swap as a hedge for financial reporting purposes. Accordingly, gains or losses resulting from changes in the value of our derivatives are recorded as an adjustment to stockholders equity. 8. STOCKHOLDERS EQUITY AND NONCONTROLLING INTEREST Recapitalization and merger  On November 24, 2009, the AmREIT Class C and D common shares were converted into AmREIT Class A common shares pursuant to the AmREIT Declaration of Trust. The AmREIT Class A shares were then simultaneously exchanged on a 1:1 basis for shares of AmREIT, Inc. stock. Upon consummation of the Merger, AmREIT, Inc. had and has a single class of common stock outstanding as further described below. Common Stock - Our charter authorizes us to issue 1,050,000,000shares of capital stock, of which 1,000,000,000shares of capital stock are designated as common stock with a par value of $0.01 per share and 50,000,000shares of capital stock are designated as preferred stock with a par value of $0.01 per share. As of September 30, 2010, there were 23,122,352 shares of our common stock outstanding. Our payment of any future dividends to our common stockholders is dependent upon applicable legal and contractual restrictions, as well as our earnings and financial needs. Stock RedemptionProgram  Subject to certain restrictions and limitations, our stock redemption program allows stockholders to redeem their shares. We are not obligated to redeem shares of our common stock under the stock redemption plan, and stock redemptions and the share price paid will be made at the sole discretion of our Board of Directors. Incentive Plans - Under the AmREIT, Inc. 2007 Independent Directors Stock Incentive Plan, the aggregate number of shares of our common stock subject to options, restricted stock awards, stock purchase rights, stock appreciation rights or other awards to our independent directors will be no more than 2,000,000shares, all of which are available for issuance. Under the AmREIT, Inc. 1999 Flexible Incentive Plan, 1,288,739 shares of our common stock are available for awards of stock options, restricted stock awards, stock appreciation rights and other awards to our employees and non-employee directors. Noncontrolling Interest  Noncontrolling interest represents a third-party interest in entities that we consolidate as a result of our controlling financial interest in such investees. 9. RELATED-PARTY TRANSACTIONS See Note 3 regarding investments in advised funds and other affiliates and Note 2 regarding notes receivable from affiliates. We earn real estate fee income by providing property acquisition, leasing, property management, construction (discontinued) and construction management services to our advised funds and joint ventures. We are the sole owners of the companies that serve as the general partner for the funds. Real estate fee income of $1.8 million and $2.1 million was paid by the funds to the Company for the nine months ended September 30, 2010 and 2009, respectively. Additionally, construction revenues (included in discontinued operations) of $0 and $1.0 million were earned from the advised funds during the nine months ended September 30, 2010 and 2009, respectively. Construction management fee income of $267,000 and $360,000 were earned from the advised funds during the nine months ended September 30, 2010 and 2009, respectively. The Company earns asset management fees from the funds for providing accounting related services, investor relations, facilitating the deployment of capital, and other services provided in conjunction with operating the advised funds and joint ventures. Asset management fees of $1.1 million and $1.2 million were paid by the funds to us during the nine months ended September 30, 2010 and 2009, respectively. Additionally, during the nine months ended September 30, 2010 and 2009, we were reimbursed by the advised funds $779,000 and $929,000, respectively, for administrative costs incurred on behalf of those funds. We maintain a 1% general partner interest in the investment funds that we sponsor. The funds are typically structured such that the limited partners receive 99% of the available cash flow until 100% of their original invested capital has been returned and a preferred return has been paid. Once limited partner capital has been returned and the limited partners preferred return has been paid, the general partner thereafter shares in the available cash flow at various promoted levels (see Note 3). 22 Table of Contents 10. REAL ESTATE ACQUISITIONS AND DISPOSITIONS In July 2010, the general partner of AmREIT Woodlake, L.P. entered into a joint venture agreement with a third party whereby the new partner acquired a 90% interest in the sole property owned by AmREIT Woodlake, L.P. As a result of this transaction, we now hold a 1% interest in the property. See further discussion in Note 3 above. During the third quarter of 2010, we sold 21 non-core, single tenant assets to third parties which generated net proceeds of $19.5 million and resulted in total gains of $6.8 million. In conjunction with the sales, we extinguished outstanding debt in the amount of $17.4 million that was secured by the properties. Of these net proceeds, $12.8 million have been deposited with a qualified intermediary to be used for the future acquisition of properties in accordance with section 1031 of the Internal Revenue Code of 1986, as amended. There were no acquisitions during the nine months ended September 30, 2010. 11. COMMITMENTS AND CONTINGENCIES In April 2010, we signed a new lease agreement for our office facilities which expires on October31, 2012. In addition, we lease various office equipment for daily activities. Rental expense for the nine months ended September 30, 2010 and 2009 was $247,000 and $263,000, respectively. We are involved in various matters of litigation arising in the normal course of business. While we are unable to predict with certainty the amounts involved, our management and counsel are of the opinion that, when such litigation is resolved, any additional liability, if any, will not have a material effect on our consolidated financial statements. 12. SUBSEQUENT EVENTS We have evaluated all events or transactions as of the date through which the financial statements were made available for issuance. We did not have any material subsequent events that impacted our consolidated financial statements during this period. 13. SEGMENT REPORTING The operating segments presented are the segments for which separate financial information is available, and the revenues and operating performance of each segment is evaluated regularly by senior management in deciding how to allocate resources and in assessing performance. However, this operating performance data might not be indicative of what a third party would assess or evaluate for purposes of determining fair value of our segments. The portfolio segment consists of our portfolio of single and multi-tenant shopping center projects. This segment consists of 24 properties located in 4 states. Expenses for this segment include depreciation, interest, noncontrolling interest, legal costs directly related to the portfolio of properties and property level expenses. Substantially all of our consolidated assets are in this segment. Our real estate development and operating business is a fully integrated and wholly-owned business consisting of brokers and real estate professionals that provide development, acquisition, brokerage, leasing, and asset and property management services to our Irreplaceable Corner portfolio and advised funds as well as to third parties. Our asset advisory group consists of active management of five advised funds which were formed to develop, own, manage and add value to properties with an average holding period of two to four years. We invest in these funds as both the general partner and as a limited partner (see Note 3). We, as the general partner, manage the funds and, in return, receive management fees as well as potential profit participation. Segment results for the nine months ended September 30, 2010 and 2009 are as follows: 23 Table of Contents For the three months ended September 30, 2010 (in thousands) Portfolio Real Estate Operations Asset Advisory Group Total Rental income  $ Real estate fee income - related party 20  Construction management fee income - related party  97  97 Asset management fee income - related party   Total revenue General and administrative 31 Property expense 11  Legal and professional 12 5 Real estate commissions  5  5 Depreciation and amortization 23  Impairment Charge  Total expenses 36 Interest expense )   ) Other income/ (expense) ) Income (loss) from continuing operations $ $ ) $ 35 $ 24 Table of Contents For the three months ended September 30, 2009 (in thousands) Portfolio Real Estate Operations Asset Advisory Group Total Rental income  $ Real estate fee income - related party   Construction management fee income - related party   Asset management fee income - related party   Total revenue General and administrative 27 Property expense 29  Legal and professional 5  Real estate commissions  1  1 Depreciation and amortization 24  Total expenses 27 Interest expense )   ) Other income/ (expense) 33 ) ) Income (loss) from continuing operations $ $ ) $ $ 25 Table of Contents For the nine months ended September 30, 2010 (in thousands) Portfolio Real Estate Operations Asset Advisory Group Total Rental income  $ Real estate fee income - related party 10  Construction management fee income - related party   Asset management fee income - related party   Total revenue General and administrative Property expense 21  Legal and professional ) 6 Real estate commissions 1 5  6 Depreciation and amortization 67  Impairment Charge  Total expenses Interest expense )   ) Other income/ (expense) ) Income (loss) from continuing operations $ $ ) $ ) $ 26 Table of Contents For the nine months ended September 30, 2009 (in thousands) Portfolio Real Estate Operations Asset Advisory Group Total Rental income  $ Lease termination fee income   Real estate fee income - related party   Construction management fee income - related party   Asset management fee income - related party   Total revenue General and administrative Property expense 43  Legal and professional 19 Real estate commissions 1 1  2 Depreciation and amortization 67  Total expenses Interest expense )   ) Other income/ (expense) ) ) Income (loss) from continuing operations $ $ ) $ $ 27 Table of Contents Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations References to we, us, our and the Company refer to AmREIT, Inc. and our consolidated subsidiaries, except where the context otherwise requires. FORWARD-LOOKING STATEMENTS Certain information presented in this Quarterly Report on Form 10-Q constitutes forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended (the Exchange Act). Although we believe that the expectations reflected in such forward-looking statements are based upon reasonable assumptions, our business, financial condition, liquidity, results of operations, funds from operations and prospects could differ materially from those set forth in the forward-looking statements. Certain factors that might cause such a material difference include the following: changes in general economic conditions, changes in real estate market conditions, continued availability of proceeds from our debt or equity capital, our ability to locate suitable tenants for our properties, the ability of tenants to make payments under their respective leases, timing of acquisitions, development starts and sales of properties, the ability to meet development schedules and other risks, uncertainties and assumptions. Any forward-looking statement speaks only as of the date on which it was made, and the Company undertakes no obligation to update or revise forward-looking statements to reflect changed assumptions, the occurrence of unanticipated events or changes to future operation results over time. The following discussion should be read in conjunction with our accompanying consolidated financial statements and notes thereto appearing elsewhere in this Quarterly Report on Form 10-Q, as well as our 2009 consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2009. Historical results and trends which might appear should not be taken as indicative of future operations. Executive Overview We were organized by our predecessor, AmREIT, in April 2007 as REITPlus, Inc. (REITPlus), a Maryland corporation that elected to be taxed as a real estate investment trust (REIT). REITPlus was structured as an externally managed and advised REIT, with a wholly-owned subsidiary of AmREIT providing investment advisory and property and corporate management services. During 2007, AmREIT initiated a strategic plan referred to as Vision 2010. Vision 2010 was designed to create a more conforming business platform that would reduce the earnings volatility of AmREITs business model and that would also simplify its capital structure, with the ultimate goal of growing its portfolio of properties and providing liquidity for investors. Vision 2010 included the following three phases:  Phase I consisted of business model changes which were designed to reduce the earnings volatility created by certain of AmREITs transactional operating subsidiaries. In connection with Phase I, AmREIT simplified its operating platform and reduced its transactional volatility by exiting the general contracting business and the independent broker-dealer fund-raising business. Additionally, it terminated the best efforts equity offering of REITPlus. Together, these restructuring initiatives resulted in a one-time restructuring charge of approximately $2.5 million during 2008, but also reduced AmREITs annual overhead and general and administrative expenses.  Phase II consisted of changes which were designed to simplify AmREITs equity capital structure. In December 2008, AmREIT voluntarily de-listed its Class A common shares of beneficial interest from trading on the NYSE Alternext Exchange. Then, at separate special meetings held on November 24, 2009, both AmREIT and REITPlus shareholders approved the merger of AmREIT with and into REITPlus (the Merger), resulting in a combined, conforming entity with a single class of common stock, which was renamed AmREIT, Inc.  For the combined company, Phase III will consist of growing our portfolio of properties and identifying additional sources of liquidity for stockholders as the United States begins to exit the current recession and transition into recovery. This growth objective is the sole focus of managements Vision 2012. 28 Table of Contents Following our strategic combination with our predecessor, AmREIT, all of the independent members of the boards of both AmREIT and REITPlus, as well as H. Kerr Taylor, who served as chairman and chief executive officer of both companies, now comprise our seven-member Board of Directors. Since the Merger, we are and have been internally managed by the former management team of AmREIT. Accordingly, the following discussion describes the business of AmREIT, Inc. which is comprised of the combined businesses previously conducted by AmREIT and REITPlus. As further discussed in Note 2 to the accompanying consolidated financial statements, for accounting purposes, the Merger was treated as an asset acquisition, with AmREIT being the accounting acquirer deemed to have acquired the net assets of REITPlus. As a result, the accompanying consolidated financial statements reflect the historical financial position and results of operations of AmREIT prior to the Merger and those of the combined company following the Merger effective November 24, 2009. AmREIT, Inc. owns, operates and creates value on Irreplaceable Corners TM in Texas, which is home to three of the top six major growth markets throughout the United States and which has the 12 th largest economy in the world based on GDP (ahead of Mexico, Russia and India). For over 25 years, we have provided our clients and investors with financial transparency, reliability and creation of value for future real estate investment growth. We have access to a variety of capital markets, including public and private financial companies and institutional investors, and our platform has grown from approximately $100 million in assets in 2002 to approaching $1 billion today. We have elected to be taxed as a REIT for federal income tax purposes. AmREIT, Inc. is headquartered in Houston, Texas and has an office in Dallas, Texas. Our Structure Our structure consists of three segments that are comprised of an institutional grade portfolio of Irreplaceable Corners and our advisory business, both of which are supported by our real estate development and operating group. For our results of operations by segment, see the accompanying Notes to Consolidated Financial Statements. Portfolio of Todays Irreplaceable Corners  Our core portfolio consists primarily of Irreplaceable Corners. These are corner properties, primarily located in the top Texas markets withthe following characteristics:  Located on a corner in major metropolitan area;  High barriers to entry;  Strong demographic purchasing power (i.e., target average household income in a 1-mile radius of $100,000);  High daytime and evening population (i.e., average of target 100,000 people in a 3-mile radius);  High count of cars per day;  Strong demand for retail space; and  Desirability of layout and any other distinctive qualities such as advantageous lines of demarcation As of September 30, 2010, we owned a real estate portfolio consisting of 24 properties located in 4 states. Leased to national, regional and local tenants, our properties are primarily located throughout Texas. We are currently focused on the cities of Houston, Dallas and San Antonio, each of which represent three of the top six population and job growth markets in the United States. As owners and operators of real estate, we implement high standards of excellence in maintaining the value, aesthetics, tenant mix and safety of each of our properties. As of September 30, 2010, our operating properties were leased at 92.0% occupancy based on leasable square footage as compared to 91.0% as of December 31, 2009. Advisory Business For 26 years, we have created financial solutions for our investors by offering real estate investment opportunities as a stable and dependable source of income and portfolio growth. We have successfully formed, invested in and advised 17 private and public investment vehicles over the past two and a halfdecades that have led to the acquisition, development and redevelopment of properties throughout the United States. Our advisory business invests in and advises various advised funds and joint ventures that own, develop and manage retail and mixed-use properties located within fast growingmarkets. We create value for our clients and investors through our expertise in the development, redevelopment and daily operation of these properties. 29 Table of Contents Our advisory business invests in and actively manages five advised funds, which were formed to develop, own, manage, and add value to properties with an average holding period of two to four years. We invest in the limited partnerships that we manage as both the general partner and as a limited partner. We, as the general partner or advisor, manage the funds and, in return, receive management fees as well as potential profit participation interests. The funds are structured such that the general partner does not receive a significant profit until after the limited partners in the funds have received or are deemed to have received their targeted return. Real Estate Development and Operating Group Our real estate operating and development business is comprised of a fully integrated real estate team that works directly with landlords, builders and developers. This team is primarily focused on managing, leasing and creating value for our owned and managed portfolio of Irreplaceable Corners
